UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2320

                         RHODA TANG,

                     Plaintiff, Appellee,

                              v.

     STATE OF RHODE ISLAND, DEPARTMENT OF ELDERLY AFFAIRS
 and MAUREEN MAIGRET and SUSAN SWEET, in their individual and
                     official capacities,

                   Defendants, Appellants.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

    [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                                                    

                                         

                            Before

                    Torruella, Chief Judge,                                                      

                  Cyr, Senior Circuit Judge,                                                       

                  and Boudin, Circuit Judge.                                                       

                                         

Rebecca Tedford Partington,  Assistant Attorney General, with whom                                      
Jeffrey B. Pine, Attorney General, was on brief for appellants.                       
Dennis J. Roberts  II with whom Law  Offices of Dennis J.  Roberts                                                                              
II was on brief for appellee.          

                                         

                       August 11, 1997
                                         

     BOUDIN, Circuit Judge.   In the district  court, Maureen                                      

Maigret and Susan  Sweet moved for summary  judgment, arguing

that Rhoda Tang's  claim against them under 42  U.S.C.   1983

was barred  by qualified immunity.   The district  court held

that  factual  disputes precluded  summary  judgment on  this

issue,  and Maigret  and Sweet  have  taken an  interlocutory

appeal   to  this  court.    Under  governing  Supreme  Court

precedent, we are obliged to dismiss the appeal on procedural

grounds.

     Tang, an Asian  American, has worked as a  public health

nutritionist  at  the  Rhode  Island  Department  of  Elderly

Affairs  since  1974.    In  her  view,  the  Department  has

discriminated  against  her  for   many  years,  in   various

respects, primarily on  account of her race.   The history of

litigation includes a formal administrative charge by Tang of

employment discrimination and  a settlement of the  matter in

1987, and Tang's 1989 discharge and 1992 reinstatement, which

followed union-initiated arbitration.

     In 1996, Tang filed the present action in district court

against  the Department,  Maigret  (former  director  of  the

Department), and Sweet  (then the associate director).   Tang

charged  that she had  been discriminated against  for racial

and other  reasons in the  conditions of  her employment  and

also  had been  subjected to  retaliation on  account  of her

prior  complaint.   Her claims  were based  on Title  VII, 42

                             -2-                                         -2-

U.S.C.     2000e-2 and 3, on 42 U.S.C.     1981 and 1983, and

on counterpart provisions of Rhode Island law.

     After some  preliminary skirmishing,  Maigret and  Sweet

moved  for summary  judgment  as to  the  section 1983  claim

against them on grounds of qualified immunity.  They conceded

that there  was a clearly  established right to be  free from

racial  discrimination.     But,   relying  upon   Harlow  v.                                                                     

Fitzgerald,  457  U.S.  800,  819  (1982),  and  Anderson  v.                                                                     

Creighton, 483 U.S. 635,  638-39 (1987), they argued  that an                     

objectively  reasonable  person  would  not  think  that  the

conduct attributed to them by Tang violated that right.  

     Some  of  the incidents  cited  by Tang  as  examples of

racial discrimination or retaliation would strike many people

as tame  (for example, that  she was given too  many clerical

tasks); others might be more  serious.  But Maigret and Sweet

sought  to  narrow  the  focus  by  asserting that  each  was

directly linked only to one  or two incidents.  Tang answered

that  factual  issues,  including   the  defendants'  alleged

discriminatory intent, precluded summary judgment.

     In October 1996,  the district court filed  a memorandum

and  order  concluding  that  "the  [individual]  defendants'

motion for qualified immunity must  be and is hereby deferred

until completion of the trial  of the plaintiff's case."  The

court  declined to "detai[l] the allegations the parties have

made" but  explained: "It suffices  to say that I  agree with

                             -3-                                         -3-

plaintiff's counsel that  the vast majority of the  facts are

in dispute."  This appeal followed.

     Although  Tang defends the district court's order on the

merits, she also says that we have no authority to review the

district court's order.   The objection, couched  in language

taken from a recent Supreme  Court case, is that "a defendant

entitled  to  invoke  a qualified  immunity  defense  may not

appeal a  district court  summary judgment  order insofar  as

that order determines whether or not the pretrial record sets

forth a `genuine issue of fact  for trial.'"  See Johnson  v.                                                                     

Jones, 115 S. Ct. 2151, 2159 (1995).                 

     The  Supreme Court  had  earlier  held  in  Mitchell  v.                                                                     

Forsyth, 472 U.S. 511, 530  (1985), that despite the ordinary                   

requirement  of finality, a  denial of qualified  immunity on

legal grounds is immediately  appealable under the collateral

order doctrine.  But in Johnson, it narrowed this opportunity                                           

by  saying that  an  interlocutory appeal  from  a denial  of

immunity  would not  be permitted  where  the district  court

found  that a  genuine issue  of  material fact  precluded an

immediate grant of  qualified immunity.  115 S.  Ct. at 2156-

58.  Accord Behrens v. Pelletier, 116 S. Ct. 834, 842 (1996).                                            

     In  construing these cases,  this court has  spelled out

what is  implicit in Johnson,  namely, that it does  not help                                        

the official appealing a denial of immunity to argue that the

district  court erred in  finding a  material issue  of fact.

                             -4-                                         -4-

Diaz  v. Diaz  Martinez, 112  F.3d  1, 4-5  (1st Cir.  1997);                                   

Stella  v. Kelley, 63 F.3d 71, 77-78  (1st Cir. 1995).  True,                             

such  an error can be described as  an error of law.  But, as

the  Supreme  Court  made  clear,  Johnson's  limitation   on                                                      

immediate  review rests primarily  on a prudential  desire to

avoid  bringing  evidentiary  disputes to  the  appeals court                                        

except as  part of a final judgment.   Johnson, 115 S. Ct. at                                                          

2156-58.

     In  this case,  the  district  court  did  not  identify

specific  factual issues  or  explain  its  ruling,  but  its

reasoning probably  lay along  one or  both of  two different

lines:  that disputed  incidents trivial in  themselves might

add up to something  more sinister as part  of a pattern,  or

that  some of  the  incidents (such  as  the later  withdrawn

discharge  of Tang in 1989)  might not be  so trivial at all.

Neither  theory is impossible  in the  abstract.   See, e.g.,                                                                        

Carter v. Rhode Island, 68 F.3d 9, 13 (1st Cir. 1995).                                  

     Whether  the evidence adduced by Tang created a material

issue of fact under summary judgment standards is a different

question; to  decide it,  we would have  to describe  in some

detail  the events  cited by  Tang and  the inferences  as to

defendants' intent  that might, or  might not, be  drawn from

the episodes alleged.   But this is the  very type of factual

dispute  that  Johnson  holds  to  be  premature  so  far  as                                  

                             -5-                                         -5-

appellate  review is concerned.  Right or wrong, the district

court's ruling is not subject to immediate appeal.  

     The defendants counter by saying that  subjective intent

is irrelevant to  qualified immunity.  They  concede arguendo                                                                         

each  of the  few incidents  directly  involving them  (e.g.,                                                                        

Maigret's  allegedly   inadequate  investigation   of  Tang's

complaint that  another department  employee demanded  to use

Tang's computer although other machines were available).  But

drawing upon the Harlow-Anderson objective  test of qualified                                            

immunity, they  say that  no reasonable  person could  regard

these actions as unlawful discrimination.

     We  think that  the Harlow-Anderson objective  test does                                                    

not  automatically resolve  a qualified  immunity  defense in

favor   of  the  defendant  in  a   case  of  alleged  racial

discrimination or retaliation.   The essence of  such claims,

or  at least one  standard version, is  that official actions

that  might  otherwise  be  defended  as   reasonable  become

illegitimate when taken out of  racial bias or in revenge for

a prior complaint.   See Alexis v. McDonald's  Restaurants of                                                                         

Mass., Inc., 67 F.3d 341, 354 (1st Cir. 1995) (citing cases).                       

To employ a wholly objective test would wipe out many, if not

most, of these claims.

     The  objective test focuses on the reasonableness of the

official's conduct independent of motive.  It is rarely going

to be manifestly  unreasonable, judged apart from  motive, to

                             -6-                                         -6-

assign  particular  tasks  to  an  employee,  move  her  file

cabinet, alter  her parking  arrangements or  do most  of the

things  of  which Tang  complains.   But  because  of special

constitutional  or statutory  protections,  some motives  can                                                            

convert relatively minor slights into causes of action.   Cf.                                                                         

Rutan v. Republican Party of Illinois, 497 U.S. 62,  75 & n.8                                                 

(1990).

     An unresolved  tension  exists  between  such  specific-

intent  torts  and  the  objective Harlow-Anderson  qualified                                                              

immunity test.1   That test was designed to  meet, not claims

of  racial  bias  or  retaliation,  but  rather   ill-founded

allegations  that an official action was "malicious" or taken

"in  bad  faith"--characterizations that  defeated  qualified

immunity at common law.   Prosser and Keeton on Torts    132,                                                                 

at 1059-62 (5th ed. 1984).  In all events, the circuit courts

have almost uniformly  refused to apply a  strictly objective

test of qualified  immunity in racial and  retaliation cases.

See Broderick v. Roache, 996 F.2d 1294, 1298 (1st Cir. 1993);                                   

Crawford-El, 93 F.3d at 817 (citing cases).                        

     The  defendants  strongly  suggest that  the  failure to

allow an appeal now, in a  case like this one, will  undercut

the protection that qualified immunity is supposed to give to

                                                    

     1The Supreme Court may clarify matters next fall when it
confronts a qualified immunity defense offered to a charge of
retaliatory  motive.   Crawford-El v.  Britton,  93 F.3d  813                                                          
(D.C. Cir. 1996)  (en banc), cert. granted,  65 U.S.L.W. 3817                                                      
(1997).

                             -7-                                         -7-

a  government official  in  a  weak case  not  only to  avoid                                                    

liability  but to  avoid trial  itself.   Of course,  nothing

prevents  a district court from granting summary judgment for

the defendants where proof of  a racial or retaliatory motive

is very  thin.  But  this does not help  government officials

seeking an early  exit where the  district court thinks  that

factual issues remain, for, in that event, Johnson still bars                                                              

an immediate appeal.

     Johnson involved a factual dispute  about what occurred,                        

not an issue of motive,  and its full implications for motive

cases may not have been  entirely apparent.  See Johnson, 115                                                                    

S. Ct.  at  2154, 2158.    Given the  policies  set forth  in

Harlow, 457  U.S. at 817-18,  and Anderson, 483 U.S.  at 641,                                                      

officials arguably  do need  some special  protection against

charges  of improper motive, which  are easily made and which

may be supported simply by an alleged remark of the defendant

made when  only the plaintiff  was present.  The  problem for

officials facing such lawsuits is very real.

     In a few circuits, it appears that courts have responded

by  squeezing   Johnson  a   bit  and  effectively   granting                                   

interlocutory review  of denials of qualified  immunity based

on  alleged factual disputes  about intent; but  this circuit

and  a number  of others  have resisted  that course.2   More

                                                    

     2Compare  Walker  v.  Schwalbe, 112  F.3d  1127, 1131-32                                               
(11th Cir. 1997) and Blue v.  Koren, 72 F.3d 1075, 1083-84  &                                               
n.6  (2d Cir.  1995) (exercising  pendent jurisdiction)  with                                                                         

                             -8-                                         -8-

inventively,  the District  of  Columbia  Circuit, which  had

developed  a  heightened pleading  standard  for  such motive

claims, recently  abandoned it in favor of  imposing a "clear

and  convincing evidence" standard of proof.  Crawford-El, 93                                                                     

F.3d at 818, 823.

     Because  the  Supreme  Court   has  granted  review   in

Crawford-El,  an answer to  the quandary may  be forthcoming,                       

but we need not hazard our  own guess about the outcome.   In

the  present case,  Maigret and  Sweet  did not  ask for  any

special  evidentiary  standard  to be  used  in  the district

court--but  merely   for  summary   judgment  granting   them

qualified immunity.  The district court denied it because  of

a  perceived factual dispute,  and under Johnson  that ruling                                                            

cannot be reviewed on interlocutory appeal.

     Appeal dismissed.                                  

                                                    

Berdec a-P rez  v. Zayas-Green, 111  F.3d 183, 184  (1st Cir.                                          
1995) and  Chateaubriand v.  Gaspard, 97  F.3d 1218,  1223-24                                                
(9th Cir. 1996) and Shinault v. Cleveland County Bd., 82 F.3d                                                                
367, 370-71  (10th Cir. 1996),  cert. denied, 117 S.  Ct. 740                                                        
(1997).

                             -9-                                         -9-